Citation Nr: 0640163	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-33 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear otitis media.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
January 1955.

This matter came before the Board of Veterans' Appeals 
(Board) from August 2003 and June 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A hearing was held at the RO in January 2005 
and before the undersigned Acting Veterans Law Judge at the 
RO in September 2006 (i.e. a Travel Board hearing). 

The Board notes that in a March 2005 supplemental statement 
of the case, the RO reopened the claims of service connection 
for left ear otitis media and left ear hearing loss, but then 
denied these claims on the merits.

Nevertheless, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening these claims before considering the claim on 
the merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 2002); 
Barnett v. Brown, 8 Vet. App 1 (1995).  As such, the issues 
in appellate status are as listed hereinabove.


FINDINGS OF FACT

1.  In a June 1995 decision, the RO denied claims of 
entitlement to service connection for left ear otitis media 
and left ear hearing loss.  This was the last final decision 
of these claims.

2.  Evidence received since the June 1995 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for left ear otitis media, 
and does not raise a reasonable possibility of substantiating 
this claim.

3.  Evidence received since the June 1995 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for left ear hearing loss, 
and does not raise a reasonable possibility of substantiating 
this claim.

4.  The veteran does not have tinnitus that was caused or 
aggravated by his military service.


CONCLUSIONS OF LAW

1.  A June 1995 RO decision that denied the claim of 
entitlement to service connection for left ear otitis media 
and left ear hearing loss is a final decision. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for left ear otitis 
media is not new and material, and this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for left ear hearing 
loss is not new and material, and this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has submitted sufficient evidence 
to reopen his previously denied claims of entitlement to 
service connection for left ear otitis media and left ear 
hearing loss, and that service connection is warranted for 
tinnitus.  

Initially, it is noted that VA has an obligation to notify 
claimants of what information or evidence is needed in order 
to substantiate a claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  VA law and 
regulations dictate that part of notifying a claimant of what 
is needed to substantiate a claim includes notification as to 
what information and evidence VA will seek to provide and 
what evidence the claimant is expected to provide.  Further, 
VA must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(a)-(c) 
(2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 

That said, with respect to the application to reopen the 
previously denied claims of service connection for left ear 
otitis media and hearing loss, an April 2003 letter informed 
the veteran of the evidence necessary to establish 
entitlement to service connection for a disability, what 
evidence the RO would obtain, and what evidence he was 
expected to obtain.  This letter also, essentially, requested 
that he provide any medical evidence in his possession that 
pertained to this claim.  In addition, the letter informed 
the veteran of the evidence and information required to 
reopen a previously denied claim, and explained what types of 
evidence qualified as "new" and "material" evidence.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In an August 2004 statement of the case the veteran was 
essentially informed of the reasons that his claims of 
entitlement to service connection for left ear otitis media 
and hearing loss were previously denied.  See Kent, 20 Vet. 
App. 1 (2006).  To the extent that full, adequate notice was 
not provided prior to the initial RO adjudication of these 
claims in August 2003, the Board finds that this has not 
prejudiced the veteran, nor has he or his representative 
alleged otherwise.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board thus finds the duty to notify has been 
sufficiently satisfied with respect to these applications to 
reopen previously denied claims.  As the Board concludes 
herein that evidence sufficient to reopen the veteran's 
previously denied claims of entitlement to service connection 
for left ear otitis media and hearing loss, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding the claim of entitlement to service connection for 
tinnitus, an April 2005 letter informed the veteran of the 
evidence necessary to establish entitlement to service 
connection for this disability, what evidence the RO would 
obtain, and what evidence he was expected to obtain.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  The Board thus finds that sufficient notice was 
furnished with respect to this claim.  As the Board concludes 
herein that evidence sufficient to reopen the veteran's 
previously denied claims of entitlement to service connection 
for left ear otitis media and hearing loss, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA also has a duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  This 
duty, while applicable to service connection claims 
generally, is not triggered unless and until the claim is 
reopened (in the event one has been previously denied).  See 
id.  That said, a pertinent VA examination (relevant to all 
claims, including the claim of service connection for 
tinnitus) was accomplished in February 2005, and the veteran 
was afforded a Travel Board hearing.  In addition, private 
medical records have been associated with the claims folder.  
No additional pertinent, available, evidence has been 
specifically identified by the veteran as relevant to the 
issues on appeal.  

In various statements of record, to include in May 2003 and 
in his September 2004 substantive appeal (and as mentioned 
below), the veteran has made reference to having received 
private medical treatment prior to separating from service, 
and having received treatment in the 1960s and/or 1970s.  He 
also indicated that he could not recall the names of the 
different doctors who treated him, and added that his aunt, 
who would know their names, had passed away.  As such, any 
attempts to try to collect any such records would be futile.  
Under these circumstances, no further action is necessary to 
assist the veteran with this claim.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488 (1997).  Service connection may also be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Finally, service connection may be granted for a chronic 
disease, including sensorineural hearing loss, if manifested 
to a compensable degree with one year following service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).


I. New and Material Evidence Claims

In a June 1995 decision, the RO denied the veteran's claims 
of entitlement to service connection for left ear otitis 
media and left ear hearing loss.  This decision is final, and 
may not be reopened on the same factual basis.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
If, however, "new and material" evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
2002).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996). For purposes of reopening a claim, the credibility of 
newly submitted evidence is generally presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992)

a.  Left ear otitis media

Regarding this claim, the evidence of record at the time of 
the RO's June 1995 decision included the veteran's service 
medical records which reflect that in March 1948, while 
serving aboard the USS Topeka, he was diagnosed with acute 
left ear otitis media.  Physical examination at that time 
revealed purulent discharge from the left ear canal and a 
small perforation in the tympanic membrane.  The ear was 
drained.  These records do not indicate any further treatment 
for otitis media and on separation examination in January 
1955, the veteran's ears were normal.  Other evidence of 
record reviewed included private medical records dated in 
1967 that indicated that the veteran underwent a left 
tympanoplasty in November of that year, and was treated for 
ear drainage in the early 1970s.

Other private medical records in the claims folder at the 
time included records from Robert J. Burkett, M.D., that 
indicate that the veteran complained of ear drainage, was 
diagnosed with left chronic otitis media and mastoiditis, and 
underwent a left mastoidectomy and tympanoplasty in January 
1991.  

In the June 1995 decision, the RO concluded that the otitis 
media treated in service was a temporary condition that 
resolved and that the 1967 treatment was too remote from 
service to be related.  It is noted that none of the medical 
evidence of record when the RO rendered its decision 
contradicted those findings.

The "new" evidence received since the RO's decision 
includes private medical records and the report of a February 
2005 VA examination, as well as the veteran's own statements 
and testimony.  

In a December 2004 letter, Frood Eelani, DO, indicated that 
the veteran reported sustaining an ear injury during military 
service and that at the time his ear was probed, causing 
significant pain.  Dr. Eelani noted that the veteran was 
apparently treated for otitis media and that he (the veteran) 
felt that his ear was traumatized when it was probed.  He 
noted that the veteran apparently had multiple ear infections 
since service and a tympanoplasty in 1967, and that it was 
appropriate to consider that an injury most likely developed 
during his time in service.  

In a January 2005 statement, Robert J. Burkett, M.D., 
indicated that he had treated the veteran for many years for 
recurring left ear problems, and that this treatment included 
a mastoidectomy and tympanoplasty performed in January 1991.  
He related that the cause of the repeated episodes was 
undetermined but that they could be caused by a previous 
injury or surgery that occurred any time in the past.  

A VA examination was accomplished in February 2005, the 
report of which indicates that the veteran provided a long 
history of left ear otitis media.  The veteran related that 
he was treated for this disability in 1948 and that a 
corpsman may have injured his left eardrum at the time.  
Physical examination revealed that the veteran's left 
tympanic membrane appeared scarred and tympanosclerotic.  The 
veteran's claims folder was reviewed, and the examiner noted 
the March 1948 treatment for otitis media with no additional 
problems, and that a normal otologic examination was 
accomplished on separation.  The examiner also referred 
specifically to Dr. Eelani's statement regarding an ear 
injury most likely developing in service, as well as the 
statement from Dr. Burkett to the effect that the veteran's 
left ear problems could have been caused by a prior injury or 
surgery.  

As a result of this examination, the veteran was diagnosed 
with, among other things, left chronic nonsuppurative otitis 
media, among other things.  The examiner pointed out that the 
otitis media diagnosed in March 1948 was an acute, as opposed 
to chronic, infection.  In concluding the report the examiner 
opined that the veteran's left chronic ear "problem" (it is 
apparent from reading the whole report that he is referring 
to the otitis media) occurred subsequent to his separation 
from service and that it was less likely than not that the 
current problem was related to the March 1948 finding of 
acute otitis media with perforation of the left tympanic 
membrane.  He also stated that Dr. Eelani's opinion was 
speculative since it provided no rationale and that Dr. 
Burkett's letter did not provide an opinion at all.  

In May 2005 the veteran was seen at a private facility (Waco 
Otolaryngology Associates) and examination of his left 
tympanic membrane revealed generalized tympanosclerosis with 
a rather thick appearing tympanic membrane.  There was no 
sign of drainage or acute infection at the time.  

In a May 2003 statement, and during his testimony provided in 
January 2005 and during the September 2006 Travel Board 
hearing (collectively), the veteran indicated that he first 
was seen with a left ear infection in 1948 while aboard the 
USS Topeka and that while being treated a corpsman poked a 
metal rod in his ear which caused him pain.  The veteran and 
his spouse indicated that he had a hole in his eardrum since 
that time, and the veteran related that he believed his 
eardrum was punctured at that time.  The veteran indicated 
that he received private treatment for his ears prior to his 
discharge from service, but that he could not recall the 
doctor's name.  He also related that he had infections in 
service subsequent to the 1948 incident and continued to have 
them after separating from service.  

Although the evidence submitted since the RO rendered its 
June 1995 decision is, in part, "new," in that it was not 
of record when that decision was rendered, it is not 
material, in that it does not relate to an unestablished fact 
necessary to substantiate the claim.  More significantly, the 
newly received evidence does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for left ear otitis media.  

The veteran's claim of service connection for left ear otitis 
media was denied in June 1995 because there was no continuity 
of symptomatology between the 1948 treatment for otitis media 
in service and the first documented treatment for a similar 
problem in 1967.  None of the new evidence submitted 
objectively demonstrates that he was indeed treated during 
the time in between these dates, to include the record 
received from Dr. Eelani, wherein he noted that the veteran 
"apparently" had multiple ear infections since 1948 (this 
was clearly a history provided by the veteran and not 
objective evidence of treatment).  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

At the time of the 1995 decision, the evidence of record did 
not indicate that a current diagnosis of left ear otitis 
media had its onset in service.  Here, while Dr. Eelani seems 
to suggest, in his December 2004 statement, that the veteran 
injured his ear in service when his ear was probed, he did 
not suggest that any current diagnosis of left ear otitis 
media was related to such an injury.  The Board also notes 
that his opinion regarding an injury was based on statements 
provided by the veteran and not from his review of the 
record, including his service medical records (which, 
incidentally, do not corroborate that such an injury 
occurred).  Id. 

Likewise, Dr. Burkett's statement to the effect that, 
essentially, the cause of the repeated episodes of otitis 
media was undetermined but "could" have been caused by a 
previous (non-specific) injury or surgery, is speculative at 
best and also does not point to any objective evidence to 
support an opinion that they are related to the veteran's 
service (to specifically include the March 1948 incident).  

Neither Dr. Eelani's nor Dr. Burkett's statements establish a 
continuity of symptomatology between the March 1948 treatment 
for left ear otitis media and the subsequent treatment in 
1967, nor does either objectively indicate that any currently 
diagnosed otitis media was caused by an incident in service.

Regarding the May 2005 record, no opinion was provided 
regarding whether currently diagnosed otitis media had its 
onset in service or was otherwise related to service.  

Again, the private examiner's opinions are that an injury 
most likely occurred in service and that repeated episodes of 
otitis media could be related to a non-specific past injury 
or surgical procedure, and are in part based on a history 
provided by the veteran.  None of the aforementioned private 
medical records raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2006).  

In February 2005, after reviewing the claims file, to include 
the records from the above-mentioned private examiners, and 
examining the veteran, a VA examiner was of the opinion that 
the veteran's chronic left ear otitis media occurred 
subsequent to his separation from service and that it was 
less likely than not that the current problem was related to 
the March 1948 finding of acute otitis media (with 
perforation of the left tympanic membrane).  Notably, the VA 
examiner also refuted the aforementioned private opinions to 
the extent that they linked otitis media to service (which 
neither entirely did).  Clearly, this newly received evidence 
(i.e. the February 2005 VA examination report) which 
discounts a relationship between the disability at issue and 
service does not raise a reasonable possibility of 
substantiating the claim of service connection.  

Finally, to the extent that the veteran has stated that he 
has chronic left ear otitis media that had its onset in 
service, including that it resulted specifically to an injury 
sustained during treatment for the disability, the Board 
notes that unsupported lay statements, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for left ear otitis media. 



b.  Left ear hearing loss

Regarding this claim, the evidence of record at the time of 
the RO's June 1995 decision included the veteran's service 
medical records which were negative for treatment or 
complaints of left ear hearing loss.  According to the 
separation examination of January 1955, whispered voice and 
spoken voice hearing tests were 15/15 in the left ear.  
Private medical evidence of record at the time, dated in 
November 1967 and January 1991, seems (the results were not 
technically interpreted) to indicate that the veteran 
suffered from hearing loss (at least as defined under VA 
regulation in 1995 and currently.  See 38 C.F.R. § 3.385 
(1995)).  

In the June 1995 decision, the RO denied the claim of 
entitlement to service connection for left ear hearing loss 
because the evidence did not reflect that this disorder was 
shown during the veteran's service.  It is noted that none of 
the medical evidence of record when the RO rendered its 
decision contradicted those findings.  The Board also points 
out that the private medical records noted above did not 
suggest that the veteran's hearing loss was otherwise related 
to his military service.

The "new" evidence received since the RO's decision 
includes private medical records and the February 2005 VA 
examination report, as well as the veteran's own statements 
and testimony.  

Audiological evaluation reports from Jones Audiology & 
Hearing Aid Center (Jones Audiology) dated from January 2001 
to May 2003 indicate (though also not interpreted) that the 
veteran suffers from left ear hearing loss.  There is no 
suggestion in these records, however, that the veteran 
suffered from hearing loss in service or that the hearing 
loss documented was otherwise related to service. 

As noted above, in December 2004, Dr. Eelani noted that, 
among other things, the veteran apparently had multiple ear 
infections since service and that it was appropriate to 
consider that an injury most likely developed during his time 
in service.  He does not, however, indicate whether the 
veteran suffers from left ear hearing loss related to service 
or otherwise, or whether he suffered from or was treated for 
such a disorder in service. 

As also noted above, Dr. Burkett has indicated that he had 
treated the veteran for many years for recurring left ear 
problems, and that this treatment included a mastoidectomy 
and tympanoplasty performed in January 1991.  He related that 
the cause of the repeated episodes was undetermined but that 
they could have been caused by a previous injury or surgery 
that occurred any time in the past.  He does not, however, 
discuss the veteran's left ear hearing loss, relating it to 
service or otherwise.  

The February 2005 VA examination report also indicates that 
the veteran provided a long history of progressive hearing 
loss, particularly in the left ear, and that he related that 
he was exposed to gunfire and other loud noises while aboard 
ships while in the military.  The veteran also provided a 
brief history of non-military noise exposure, while working 
as a welder for about three years and engaging in occasional 
recreational shooting.  The examiner, who, as noted above, 
reviewed the veteran's claims folder, provided a diagnosis 
of, among other things, left mild to severe mixed hearing 
loss.  He also pointed out that it appeared that the 
veteran's hearing loss occurred subsequent to his separation 
from service and that based on the evidence of record, it was 
less likely than not that left ear hearing loss was related 
to military noise exposure or acoustic trauma, or that it was 
related to the in-service findings of otitis media with 
perforation of the tympanic membrane.   

The May 2005 report from Waco Otolaryngology Associates 
indicates that an audiogram showed prominent conductive 
hearing loss in the left ear, and the examiner noted that he 
discussed with the veteran that his current pattern of 
hearing loss is one which can be the result of noise exposure 
as well as the result of, simply, normal presbycusis.  

In a May 2003 statement, and during his testimony provided in 
January 2005 and during the September 2006 Travel Board 
hearing (collectively), the veteran indicated that he 
believed that during service he lost some hearing in his left 
ear, that he has had hearing loss for many years, and that he 
was exposed to acoustic trauma in service. 

The Board notes that during the September 2006 Travel Board 
hearing, the veteran, his spouse, and his representative 
essentially expressed concerns with the VA doctor who 
examined the veteran in February 2005.  The veteran's spouse 
testified that, contrary to the examination report, the 
veteran did not engage in recreational shooting (hunting) 
after service and the veteran's representative alleged some 
sort of bias on the part of the examiner with respect to 
providing etiological opinions.  The veteran testified that 
while he was exposed to job-related noise for about nine 
months post-service, he was essentially exposed to no job-
related noise thereafter.

The Board, however, notes that the VA examiner did not 
justify his conclusion that hearing loss was not related to 
service by citing a belief that the veteran hunted post-
service or was otherwise exposed to other noise post-service.  
Rather, his conclusion was based upon a finding of normal 
hearing in service and the review of other medical evidence 
of record.  Therefore, even assuming the veteran never hunted 
(or engaged in recreational shooting or was never exposed to 
other job-related noise post-service), the examiner's opinion 
is still supported by the evidence of record.  The Board also 
notes that the report itself (i.e. on its face) does not 
suggest that the examiner was biased, and as such, no further 
development (to include another examination by a different 
doctor) in this regard is necessary.  Per Justus, the 
credibility of the evidence is presumed. 
 
Although the evidence submitted since the RO rendered its 
June 1995 decision is, in part, "new," in that it was not 
of record when that decision was rendered, it is not 
material, in that it does not relate to an unestablished fact 
necessary to substantiate the claim.  It also does not raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for left ear hearing loss.  

As noted above, this claim was denied in June 1995 because 
there was no indication that the veteran suffered from left 
ear hearing loss in service.  None of the new evidence 
submitted objectively demonstrates that he was indeed treated 
for or was diagnosed with hearing loss in service, nor does 
any of this evidence indicate that current left ear hearing 
loss is otherwise related to service.  In fact, the VA 
examiner was specifically of the opinion that left ear 
hearing loss was less likely than not related to service.  
The examiner in May 2005 used equivocal language in providing 
an etiology for the veteran's left ear hearing loss, 
indicating that it could either be related to noise exposure 
or could be related to age.  In either event, he did not link 
it to service or otherwise indicate that the veteran suffered 
from hearing loss while in service.  

None of the newly received evidence raises a reasonable 
possibility of substantiating the claim, and as such, is not 
new and material evidence sufficient to reopen this claim.  
See 38 C.F.R. § 3.156 (2006).  As discussed above, after 
reviewing the claims file, to include the records from the 
above mentioned private examiners, and examining the veteran, 
the VA examiner was of the opinion that the veteran's left 
ear hearing loss was less likely than not related to his 
service or the March 1948 finding of acute otitis media (with 
perforation of the left tympanic membrane).  None of the 
other records indicate that hearing loss had its onset in 
service or within a year of the veteran's separation from 
service.

Finally, to the extent that the veteran has stated that he 
has left ear hearing loss that had its onset in, or is 
otherwise related to, his military service, the Board again 
notes that unsupported lay statements, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
Moray, 5 Vet. App. 211 (1993).  

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for left ear hearing loss. 

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
notes, however, that the preponderance of the evidence weighs 
against the veteran's application to reopen previously denied 
claims of service connection for left ear otitis media and 
left ear hearing loss, and as such, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



II. Entitlement to service connection for tinnitus

As noted above, the veteran claims that service connection is 
warranted for tinnitus.  Also noted above, in order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Turning to the evidence of record, it is noted that the 
veteran's service medical records are negative for any 
complaints of, or treatment for, tinnitus, and, as noted 
above, his ears (in general) and hearing were noted to be 
normal on separation examination of January 1955.  

Post-service evidence of record indicates that he was first 
seen complaining of ringing in his ears when examined by 
Jones Audiology in May 2003.  There is no indication that 
this finding was related to the veteran's military service, 
however.  

The February 2005 VA examination report also reflects that 
the veteran was diagnosed with tinnitus and that he provided 
a long history of bilateral constant tinnitus.  As noted, the 
veteran also gave a history of in-service noise exposure and 
a brief history of non-military noise exposure (while working 
as a welder for about three years and engaging in occasional 
recreational shooting).  The examiner, however, after a 
review of the claims folder and examination of the veteran, 
opined that it was less likely than not that tinnitus was 
related to the veteran's military noise exposure or acoustic 
trauma, or that it was related to the in-service findings of 
otitis media with perforation of the tympanic membrane.  He 
noted that the veteran's hearing and ears were normal on 
separation from service.  

During his testimony provided in January 2005 and during the 
September 2006 Travel Board hearing (collectively), the 
veteran indicated that he was exposed to acoustic trauma in 
service and that he has experienced ringing in his ears for 
many years.  As previously noted, during the September 2006 
Travel Board hearing concerns were expressed regarding the VA 
doctor who examined the veteran in February 2005 (to the 
extent that he based his opinion on the veteran's post-
service recreational shooting and/or job-related noise 
exposure, or that he was otherwise biased).  As was the case 
above with respect to the claim for hearing loss, the Board 
notes that the VA examiner did not justify his conclusion 
that tinnitus was not related to service by citing a belief 
that the veteran hunted post-service or was exposed to job-
related noise.  Rather, his conclusion was based upon a 
finding of normal hearing/ear in service and the review of 
other medical evidence of record.  Therefore, even assuming 
the veteran never hunted (or engaged in recreational shooting 
or was never exposed to other job-related noise post-
service), the examiner's opinion is still supported by the 
evidence of record.  And, again, the record itself does not 
suggest that the examiner was biased when examining this 
veteran.  

There is no medical evidence of record suggesting that the 
veteran's tinnitus is related to, or had its onset in, 
service.  As such, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for tinnitus, and this claim must be 
denied.   

The Board notes that any contention made by the veteran to 
the extent that he currently suffers from a tinnitus as a 
result of his service is insufficient to substantiate his 
claim, without supporting medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).

The bottom line is that there is no medical evidence 
indicating that the veteran has tinnitus related to service 
noise exposure or service in general.  As the preponderance 
of the evidence is against the claim for service connection 
for a tinnitus, the benefit-of-the-doubt doctrine does not 
apply.  Gilbert, 1 Vet. App. 49 (1990).




ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for left ear otitis media, 
the appeal is denied.

As new and material evidence has not been submitted to reopen 
the claim of service connection for left ear hearing loss, 
the appeal is denied.

Service connection for tinnitus is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


